IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO                   : No. 285
                                          : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD                        : DOCKET




                                     ORDER


PER CURIAM:



             AND NOW, this 20th day of July, 2015, Douglas W. Leonard,* Butler

County, is hereby reappointed as a member of the Disciplinary Board for a term of three

years commencing August 7, 2015.



*Non-lawyer member